DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive as required by 37 CFR 1.72.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 165-187 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	In claim 165, the phrase “less than or equal to about” renders the claim indefinite because the term “less than” precludes the recited range while the term “about” includes the range.  Therefore, the metes and bounds of the claim cannot be ascertainable.
	Claims 167, 169, 171, 173, 174, 178-180, 182, 184-185 and 187 suffer the same deficiency of claim 165.

	In claims 167 and 170, it is unclear what constitutes a “reference” carbon black.  For purpose of examination, any arbitrary carbon black is considered a “reference” carbon black.
	Other claims are deemed indefinite in view of their dependence on claim 165, 174 or 183.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 165-167 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyrlidis et al. (US 2015/0044516).
Claims 165 & 166:  Kyrlidis reports carbon black samples 1-4 having a DBP of 195, 208, 216 and 240 and CDBP of 189, 181, 196 and 240, respectively, (Kyrlidis, page 15, Table 3), and thus the DBP/CDBP ratio of each of carbon blacks 1-4, respectively, are 195/189, 208/181, 216/196 and 287/240 or 1.03, 1.15, 1.10, 1.20.  In other words, all of four samples have a DBP that is greater than their respective CDBP by about 1.2 times or less, which is well within the claimed range of 1.3 times or below.
	Claim 167:  As stated in section 4 above, it is unclear what is meant by “reference” carbon black, thus for purpose of examination, any arbitrary carbon black is considered “reference” carbon black.  Here, the BP2000 in Table 3 serves as the ‘reference’ carbon black, and its DBP/CDBP is (330/280=) 1.18.  As discussed in claim 165 above, the DBP/CDBP of each of carbon blacks 1-4, respectively, are 1.03, 1.15, 1.10, 1.20.  In other words, the DBP/CDBP of carbon blacks 1 and 3 are less than 95% of that of the reference carbon BP2000.  

Claims 165-173 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayala et al (US 2005/0063893)
	Claims 165-166: Ayala teaches carbon blacks having DBP (i.e. OAN) of 159.1 and CDBP (i.e. COAN) of 151.8 (Ayala, Page 13, Table 5, Heat-treated CDX-975U) which translates to a DBP greater than CDBP by 1.05 which is well within the claimed range of 1.3 or less.
	Claim 167: The DBP/CDBP ratio as state above is 1.05 while the DBP (OAN) & CDBP (COAN) of the pre-treated carbon black (CDX-917U) are 177.9 and 157, respectively, which translates to a DBP/CDBP ratio of 177.9/157= 1.13.  Thus, the 
	Claim 168:  Ayala does not report the level of crystallinity; however, the carbon blacks are produced by combustion of hydrocarbon (i.e. furnace carbon blacks) and heat-treating the furnace blacks (Ayala, para. 0118-0121 and 0131).  Therefore, the heat-treated carbon blacks of Ayala are expected to possess the Lc and/or d002 values within the claimed range.
	Claim 169:  The heat-treated carbon black has a total oxygen-containing hydrocarbon (i.e. PAH) content of less than 44 ppb (Ayala, Page 16, Table 10, heat-treated CDX-975U) which indicates a total oxygen and hydrogen well below the 0.4% range as claimed.  The sulfur content is 0.01% to 0.1% (Ayala, page 13, Tables 3 &4) which is well within the claimed range of less 0.3%.  With such high purity, it translates to a carbon content of at least 99%.  
	Claim 170:  Ayala shows heat-treated carbon blacks have lower hydrocarbon (PAH) content than non-treated carbon black (Pages 16-17, Tables 10 & 11); therefore, the hydrogen content is expected to be lower than that of the reference (i.e. non-treated) carbon black.
	Claims 171-173:  The heat-treated carbon blacks have zero moisture (Page 13, Table 4) and moisture pick up between 0.01 to 0.17 (Page 14, Table 6).  Therefore, it necessarily follows that the carbon blacks have an affinity less than 0.5 ml/m2 and substantially zero water spreading pressure and surface acid group content.  
	


Allowable Subject Matter
Claims 174-187 are objected to but would be allowed if rewritten to overcome the rejections under 35 USC 112.  With regards to claims 174-182, None of the prior art references teach carbon particle having less than 0.05% ash or less than 5 ppm sulfur .  Ayala (US 2005/0063893) teaches carbon blacks having a N2SA of 52-69 m2/g (Table 13) which is within the claimed range of 15m2/g to 300 m2/g; however, the carbon black has an lowest ash content of 0.06% and a lowest sulfur content of 0.01% which is about 100 ppm.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 6, 2021